Citation Nr: 0323904	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-07 591	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from November 1984 to November 
1986 and from February to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested a personal 
hearing in connection with his appeal but was unable to 
report for the originally scheduled hearing.  He then failed 
to report for the rescheduled hearing without explanation.  
He has not since requested that the hearing be rescheduled; 
therefore, his request for a personal hearing is considered 
to be withdrawn.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for pancreatitis and diabetes mellitus are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1990, 
the RO denied entitlement to service connection for low back 
disability.

2.  The evidence received subsequent to the December 1990 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for low back disability.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim to reopen, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  As explained below, the 
Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim to reopen.  Therefore, no further development 
of this claim is required to comply with the VCAA or the 
implementing regulations.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

During the pendency of the veteran's claim, the definition of 
new and material evidence was revised.  The revised 
definition, codified at 38 C.F.R. § 3.156(a) (2002), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The report of service entrance examination dated in November 
1988 shows that the veteran reported a history of recurrent 
back pain.  The report of a July 1989 separation examination 
notes only duodenitis and conjunctivitis as defects and 
diagnoses, without mention of any back disability.  In 
September 1989 the veteran was treated for a lumbar sprain 
after having lifted a generator.  

A VA hospital summary dated in August 1990 includes note that 
the veteran's medical history was essentially benign; 
examination of the back was negative.  

In a decision dated in December 1990, the RO considered the 
above-cited evidence and denied entitlement to service 
connection for low back disability based on the absence of 
evidence of chronic back disability.  The RO notified the 
veteran of this decision and his appellate rights by letter.  
He did not appeal and that decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (1990, 
2002).

In October 2000, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.

The claims file contains a private medical statement dated in 
October 2000.  The physician noted that the veteran had 
Reiter's syndrome affecting his musculoskeletal system, 
diagnosed a year earlier, and that the veteran also had 
osteoarthritis of the lumbar spine.  Also of record are 
additional statements from the veteran arguing that he has 
had back problems since service, related to his in-service 
injuries.  Finally, in March 2001, the RO received copies of 
service medical records from the veteran's first period of 
service.  Such include note of the veteran having had back 
problems in January 1986 and August 1987.  Noted diagnoses 
were muscle or ligament strain.  

The Board emphasizes that the reason for the December 1990 
denial was the absence of evidence of existing back 
disability.  Since that time VA has received competent 
medical evidence of an existing back disability, arthritis.  
VA has also received additional service medical evidence that 
supports the veteran's contentions of having injured his back 
during both service periods.  The service evidence and the 
private medical evidence are not cumulative or redundant.  
Moreover, they are clearly material to the question of 
whether the veteran has a current back disability related to 
service.  As such, the additionally received evidence 
warrants reopening of the veteran's claim.  


ORDER

The Board having determined that new and material evidence 
has been received, the claim of entitlement to service 
connection for low back disability is reopened.


REMAND

In light of the foregoing decision granting reopening of the 
veteran's claim for service connection for low back 
disability, the reopened claim must be considered on a de 
novo basis by the RO.  Insofar as service medical records 
document complaints, findings and diagnoses pertinent to the 
low back, and further insofar as the veteran currently 
carries a diagnosis of arthritis of the lumbosacral spine and 
has reported having had back symptoms since service, a VA 
examination is warranted to determine the etiology of the 
veteran's current low back disability.

With respect to the veteran's pancreatitis claim to reopen, 
the Board notes the veteran's report of having been 
hospitalized during service for evaluation of his pancreas.  
In fact, available service records include note that the 
veteran was hospitalized in 1985 or 1986 for a swollen 
pancreas and other service records include note of 
questionable pancreatitis.  Although the claims file reflects 
VA requests for service medical records, and a notation that 
available clinical service records have been forwarded to VA, 
it does not appear that a specific request for records of in-
service hospitalization has been made.  Thus, additional 
development is indicated prior to Board adjudication of the 
veteran's claim to reopen.  

Finally, insofar as the veteran is claiming entitlement to 
service connection for diabetes mellitus as secondary to 
pancreatitis, adjudication of this claim to reopen is 
deferred pending the additionally requested remand action.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain copies of all available 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment or evaluation of the veteran's 
low back.  If the RO is unable to obtain 
copies of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of the 
outstanding records.

2.  When the above record development has 
been completed, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of the 
veteran's current disability of the low 
back.  The claims folder must be made 
available to the examiner and review of 
such should be reflected in the completed 
examination report.  Any necessary 
diagnostic tests or studies should be 
accomplished, to include X-rays.  

With respect to each currently present 
low back disorder, the examiner should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that the 
disorder had its onset during the 
veteran's active military service or is 
otherwise related to such service.  The 
rationale for each opinion expressed must 
also be provided.

3.  The RO should attempt to secure 
available records of reported in-service 
hospitalization for pancreatic problems 
during 1985 or 1986 at the Fort Carson, 
Colorado Army Hospital through official 
channels.  A response, negative or 
positive, must be associated with the 
claims file.

4.  The RO should then undertake any other 
development required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

5.  Then, the RO should adjudicate the 
claim of entitlement to service connection 
for low back disability on a de novo 
basis.  The RO should also readjudicate 
the issues of whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for diabetes mellitus and 
pancreatitis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



